 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6
      LAURA BRUNSON,                                        CASE NUMBER: 1:21-cv-01082-GSA
 7
                        Plaintiff,
 8                                                          ORDER REGARDING SERVICE AND
             v.                                             STAY
 9
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                        Defendant.
12

13
            Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security
14
     (“Commissioner” or “Defendant”) denying her application for benefits under the Social Security
15
     Act. Plaintiff paid the filing fee and the Clerk of Court issued new case documents.
16
            Accordingly, it is ORDERED that:
17
            1.     No scheduling order will issue until Defendant files the certified administrative
18
                   record and the General Order 615 stay is lifted.
19
            2.     Counsel shall complete the form of consent/decline to proceed before a magistrate
20
                   judge within 90 days of the issuance thereof, notwithstanding the stay.
21
            3.     Plaintiff need not serve the Commissioner.
22
            4.     Service on the defendant shall proceed under the Court’s E-Service program as
23
                   follows. Once the summons is issued, the Clerk of Court shall deliver to the
24
                   Commissioner of Social Security Administration and the United States Attorney’s
25
                   Office at their designated email addresses a notice of electronic filing of the action
26
                   along with the summons and complaint. The Commissioner has agreed not to raise
27
                   a defense of insufficient service of process if provided with notice of a complaint as
28
 1              detailed in this order. This order is not intended to prevent parties from making any

 2              other motions that are appropriate under the Federal Rules of Civil Procedure.

 3

 4

 5   IT IS SO ORDERED.

 6     Dated:   July 13, 2021                          /s/ Gary S. Austin
                                                 UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
